[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM
It has been brought to my attention that in this action based on contract on February 21, 1991, the plaintiff filed an "offer of judgment" agreeing to stipulate for judgment in the amount of $7,500 and such offer was not accepted by the defendants. The action was filed on June 25, 1990, so the offer was well within the eighteen month period. The matter came on for trial before me on July 1, 1991. On July 22, I filed a memorandum of decision awarding the plaintiff $7,678 plus interest at the rate of 1.5% per month from December 14, 1989, the date of the note, to July 22, the date of judgment.
The plaintiff now seeks clarification of the judgment and urges that it is also entitled to interest at 12% per annum from the filing date of the complaint to the date of judgment and in addition an attorney's fee of $350 pursuant to Connecticut General Statutes 52-192a(b) and Practice Book 350. As to interest, it seems anomalous that the plaintiff would be entitled to both contractual interest to 1.5% per month and statutory interest at 12% per annum. I can find no appellate guidance on that point.
On the other hand, the statutory right to interest has the obvious purpose of providing an incentive to the defendant to accept a reasonable offer and avoid the delay, expense and uncertainty of a trial and also to make more effective use of court personnel and facilities. If the plaintiff prevails, he is entitled to the contractual interest in any event, so unless he is also allowed the statutory interest that markedly decreases the CT Page 8845 incentive to the defendant to accept a reasonable offer. On balance I conclude that the plaintiff is entitled to both the statutory and contractual interest.
The note was executed on December 14 1989. The action was filed on June 25, 1990, just days over six months from the date of the note. The principal amount due as of the filing date, as determined by the judgment, was $7,678 plus contractual interest at 1.5% per month or $691.02 for a total of $8,369.02. The judgment was entered on July 22, 1991, within days of thirteen months from filing, so the statutory interest was $1,087.97. An additional thirteen months of contractual interest on the principal balance had by then accrued in the amount of $1,497.21. The plaintiff is also entitled to an award of the statutory attorney's fee of $350.
Principal balance                    $ 7,678.00
Contractual interest, pre filing         691.02
Contractual interest, post filing      1,497.21
Statutory interest                     1,087.97
    Statutory attorney's fee                 350.00 ---------- Total                                $11,304.20
J. HEALEY, STR